                Case 1:20-cv-01141-DAD-SAB Document 8 Filed 09/08/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL A. YOCOM,                                          Case No. 1:20-cv-01141-SAB-HC

12                        Petitioner,                               FINDINGS AND RECOMMENDATION TO
                                                                    DISMISS WITHOUT PREJUDICE
13               v.                                                 PETITION FOR WRIT OF HABEAS
                                                                    CORPUS
14       ATTORNEY GENERAL,
                                                                    ORDER DIRECTING CLERK OF COURT
15                        Respondent.                               TO RANDOMLY ASSIGN DISTRICT
                                                                    JUDGE
16

17              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19                                                             I.

20                                                   BACKGROUND

21              Petitioner was convicted after a jury trial in the Tulare County Superior Court of

22 attempted murder, assault, criminal threats, resisting arrest, removal of firearm, and violation of

23 restraining order. Petitioner was sentenced to an imprisonment term of forty years to life. (ECF

24 No. 1 at 1–2). Petitioner’s criminal appeal is pending in the California Court of Appeal. (Id. at
                 1


25 3). Meanwhile on August 11, 2020, Petitioner filed the instant federal petition for writ of habeas

26 corpus. (ECF No. 1).
27 ///

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
               Case 1:20-cv-01141-DAD-SAB Document 8 Filed 09/08/20 Page 2 of 4


 1                                                           II.

 2                                                    DISCUSSION

 3             Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

 4 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

 5 to file a response, if it “plainly appears from the petition and any attached exhibits that the

 6 petitioner is not entitled to relief in the district court.”

 7             “Younger abstention is a jurisprudential doctrine rooted in overlapping principles of

 8 equity, comity, and federalism.” San Jose Silicon Valley Chamber of Commerce Political Action

 9 Comm. v. City of San Jose, 546 F.3d 1087, 1091 (9th Cir. 2008). In Younger v. Harris, 401 U.S.

10 37 (1971), the Supreme Court held that when there is a pending state criminal proceeding,

11 federal courts must refrain from enjoining the state prosecution. Younger, 401 U.S. at 41; Sprint

12 Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). See also Kowalski v. Tesmer, 543 U.S. 125,

13 133 (2004) (“The doctrine of Younger v. Harris . . . reinforces our federal scheme by preventing

14 a state criminal defendant from asserting ancillary challenges to ongoing state criminal

15 procedures in federal court.”). The Ninth Circuit has interpreted Younger to mean that “only in

16 the most unusual circumstances2 is a defendant entitled to have federal interposition by way of

17 injunction or habeas corpus until after the jury comes in, judgment has been appealed from and

18 the case concluded in the state courts.” Drury v. Cox, 457 F.2d 764, 764–65 (9th Cir. 1972) (per

19 curiam), overruled in part as recognized in Page v. King, 932 F.3d 898, 905 (9th Cir. 2019)
20 (“Additionally, we issued Drury prior to the Supreme Court’s decision in Gerstein, which, as

21 noted, expressly held that Younger abstention was not appropriate where the petitioner claims

22 that the state has not provided appropriate pretrial probable cause procedures. To the extent that

23 Drury stands for the opposite proposition, it has been overruled.”).

24             Petitioner asserts that this Court should review his claims because state remedies are

25 exhausted and the claims are outside the scope of the direct appeals process. (ECF No. 1 at 5).

26
     2
         “Only in cases of proven harassment or prosecutions undertaken by state officials in bad faith without hope of
27 obtaining a valid conviction and perhaps in other extraordinary circumstances where irreparable injury can be shown
     is federal injunctive relief against pending state prosecutions appropriate.” Perez v. Ledesma, 401 U.S. 82, 85
28 (1971).


                                                              2
            Case 1:20-cv-01141-DAD-SAB Document 8 Filed 09/08/20 Page 3 of 4


 1 However, the Ninth Circuit has held that “[w]hen, as in the present case, an appeal of a state

 2 criminal conviction is pending, a would-be habeas corpus petitioner must await the outcome of

 3 his appeal before his state remedies are exhausted, even where the issue to be challenged in the

 4 writ of habeas corpus has been finally settled in the state courts.” Sherwood v. Tomkins, 716

 5 F.2d 632, 634 (9th Cir. 1983) (emphasis added). The Sherwood court explained that “even if the

 6 federal constitutional question raised by the habeas corpus petitioner cannot be resolved in a

 7 pending state appeal, that appeal may result in the reversal of the petitioner's conviction on some

 8 other ground, thereby mooting the federal question.” Id. (citations omitted). See also Henderson

 9 v. Johnson, 710 F.3d 872, 874 (9th Cir. 2013) (“Sherwood stands for the proposition that a

10 district court may not adjudicate a federal habeas petition while a petitioner’s direct state appeal

11 is pending.”).

12          Here, Petitioner’s direct appeal of his criminal conviction is pending in the California

13 Court of Appeal, Fifth Appellate District. (ECF No. 1 at 3). As Petitioner has failed to

14 demonstrate any “unusual circumstances, [the Court] decline[s] to depart from the general rule

15 that a petitioner must await the outcome of the state proceedings before commencing his federal

16 habeas corpus action.” Edelbacher v. Calderon, 160 F.3d 582, 583 (9th Cir. 1998). As Petitioner

17 has an ongoing criminal appeal in state court, the instant federal habeas petition is premature and

18 should be dismissed.

19                                                  III.

20                                RECOMMENDATION & ORDER

21          Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

22 habeas corpus be DISMISSED without prejudice.

23          Further, the Clerk of Court is DIRECTED to randomly ASSIGN this action to a District

24 Judge.

25          This Findings and Recommendation is submitted to the assigned United States District

26 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local
27 Rules of Practice for the United States District Court, Eastern District of California. Within

28 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file


                                                     3
            Case 1:20-cv-01141-DAD-SAB Document 8 Filed 09/08/20 Page 4 of 4


 1 written objections with the court and serve a copy on all parties. Such a document should be

 2 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 3 District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C.

 4 § 636(b)(1)(C). The parties are advised that failure to file objections within the specified time

 5 may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d 834,

 6 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7
     IT IS SO ORDERED.
 8

 9 Dated:     September 8, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    4
